                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

United States of America,                       )
                                                )
                                 Plaintiff,     )
                                                )
                v.                              )       Case No. 18-cr-332-1
                                                )
John Hummons,                                   )       Judge Sharon Johnson Coleman
                                                )
                                 Defendant.     )

                           MEMORANDUM OPINION AND ORDER

        Pretrial conference held on June 17, 2021. The Court heard arguments on the government’s

motions in limine. The consolidated motions [164] are granted in part and reserved in part as set

forth below. The Court’s rulings are without prejudice unless otherwise noted. The Court further

notes that, at the pretrial conference, defense counsel reserved further argument for trial, if

necessary.

    Statement

        Government’s motion in limine no. 1 to elicit certain information concerning United States v.

John Hummons, 12CR887 (N.D. Ill.) is granted without objection.

        Government’s motion in limine no. 2 to admit Chicago’s Office of emergency

Communications event queries pursuant to Federal Rule of Evidence 803(6) is granted without

objection.

        Government’s motion in limine no. 3 to admit business records, including surveillance

videos pursuant to Rules 902(11) and 902(14) is granted without objection.

        Government’s motion in limine no. 4 to permit impeachment of defendant with prior

convictions is reserved for trial.




                                                    1
        Government’s motion in limine no. 5 to preclude evidence or argument relating to an alibi is

granted without objection.

        Government’s motion in limine no. 6 to recall FBI Special Agent Dustin Gourley pursuant

to Rule 611(a) is granted without objection.

        Government’s motion in limine no. 7 to preclude evidence and argument designed to elicit

jury nullification is granted without objection.

        Government’s motion in limine no. 8 to preclude comments about discovery is granted

without objection.

IT IS SO ORDERED.

Date: 7/14/2021
                                                   Entered: _____________________________
                                                            SHARON JOHNSON COLEMAN
                                                            United States District Judge




                                                     2
